Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-30 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-4, 6-7, 8-12, 13-16, 17-18, 20-30 in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive. 
This is deemed persuasive and the species requirement has been withdrawn.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Provided are”.  The examiner suggests its deletion.


Claim Objections
Claims 3, 21 are objected to because of the following informalities listed below.  Appropriate correction is required.
	In claim 3 line 2, the word should be --supplying--.
	In claim 21 line 1, the word should be --pre-treating--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 24, the limitation that the pretreatment step does not include “using an other pre-treatment gas that only includes hydrogen” is deemed confusing as it is not further limiting.  Independent claim 1, from which claim 24 depends, requires the pre-treatment gas including a carbon source and hydrogen, which already meets the limitation of claim 24.  Clarification and appropriate amendments are requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) in view of Schafer et al. (2011/0318490).
Feng teaches a pretreatment process for forming a smooth surface diamond film on a carbon-coated substrate (title) in which the substrate is exposed to a mixture of hydrogen-methane gases in a plasma CVD system prior to the deposition of diamond film (abstract).  However, the reference fails to teach graphene.  
	Schafer teaches a method for depositing a coating by vapor deposition (abstract) in which a pretreatment step is utilized (0054) prior to the deposition of diamond and/or graphene on a substrate (0034).  It would have been obvious to utilize a graphene film instead of a diamond film in Feng with the expectation of success because Schafer teaches of using a pretreatment step prior to the deposition of diamond or graphene film.
	Regarding claim 2, Feng teaches argon (col.4 lines 54-64) and Schafer teaches nitrogen (0007).
	Regarding claim 6, Feng teaches methane (abstract), wherein x is 1 and y is 4.
	Regarding claim 7, Feng teaches continuous gas flow (col.4 line 54 - col.5 line 13).
	Regarding claim 8, Feng teaches constant flow (col.4 line 54 - col.5 line 13).
	Regarding claim 19, Feng teaches of supplying hydrogen and methane to form the gas mixture (col.2 lines 19-32, 55-68).
	Regarding claim 20, Feng teaches liquid (col.4 lines 13-53).
	Regarding claim 21, Feng teaches a plasma (col.4 lines 22-64).
	Regarding claims 22-23, Feng teaches an insulating substrate (col.3 line 67 – col.4 line 3).
	Regarding claim 24, Feng teaches a mixture of hydrogen and methane gases (abstract).

	In independent claim 25, the applicant positively recites the deposition of graphene.  Schafer teaches the deposition of graphene (0034).
	Regarding claim 26, Feng teaches liquid (col.4 lines 13-53).
	Regarding claim 27, Feng teaches toluene (col.5 lines 42-56).
	Regarding claim 28, Feng teaches ethanol (col.6 lines 15-25).
	 
Claims 3, 5, 13-16, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) and Schafer et al. (2011/0318490) and further in view of Koeck et al. (2017/0330746).  The combination of Feng/Schafer fails to teach a discontinuous supply.
Koeck teaches a method of depositing diamond films by plasma enhanced CVD using hydrogen and methane using a pulsed deposition mode (0045).  To utilize discontinuous flow in the combination would have been obvious because Koeck teaches pulsed gas flow to form diamond films.
Regarding claim 5, Koeck teaches a gas mixture within the chamber (0046).
	Regarding claim 13, Koeck teaches pulsed flow (0045).
	Regarding claim 14, the applicant requires pulsed flow for hydrogen. Koeck teaches pulsed flow (0045).
	Regarding claim 15, the applicant requires pulsed flow for carbon.  Koeck teaches pulsed flow (0045).
	Regarding claim 16, the applicant requires pulsed flow for hydrogen and carbon.  Koeck teaches pulsed flow (0045).
	Regarding claim 29, Koeck teaches doping (0032-0035).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) and Schafer et al. (2011/0318490) and further in view of Kim et al. (EP 0826798 A2).  The combination of Feng/Schafer fails to teach a mixture outside the chamber.
Kim teaches a method of forming a diamond film (title) wherein a gas mixture of hydrogen and methane is injected into the growth chamber 1 (col.4 lines 3-8).  To form a gas mixture outside the chamber and inject it into a growth chamber in the combination would have been obvious because Kim teaches of injecting a mixture into a growth chamber.
Regarding claim 17, the applicant requires supplying the mixed pre-treatment gas while the substrate is placed in the chamber.  It is noted that Kim teaches of injecting a gas mixture of hydrogen and methane while the substrate is in the chamber (col.3 line 49 – col.4 line 8).  To inject the gas while placing the substrate in the chamber for deposition would have been obvious in the absence of a showing of criticality.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) and Schafer et al. (2011/0318490) and further in view of CN 102367570 A.  The combination of Feng/Schafer fails to teach changing flow rates.
CN’570 teaches of forming a diamond-graphene composite film (title) in which a methane gas supply is reduced and a hydrogen flow rate is increased (0022-0025).  It would have been obvious to vary gas flow rates in the combination with the expectation of success because CN’750 teaches of varying flow rates to form a diamond film.
	Regarding claim 10, CN’570 teaches of reducing methane supply (0022).
	Regarding claim 11, CN’570 teaches of increasing hydrogen flow (0022).
	Regarding claim 12, CN’570 teaches of reducing methane supply and increasing hydrogen flow (0022).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) and Schafer et al. (2011/0318490) and Kim et al. (EP 0826798 A2) and further in view of CN 102367570 A.  The combination of Feng/Schafer/Kim fails to teach changing flow rates while the substrate is placed in the chamber.
It is noted that CN’750 teaches of varying gas flow while the substrate is in the chamber (0022-0025).  To vary gas flow while placing the substrate in the chamber for deposition would have been obvious in the absence of a showing of criticality.
 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (5,308,661) and Schafer et al. (2011/0318490) and Koeck et al. (2017/0330746) and further in view of Tour et al. (2014/0234200).  The combination of Feng/Schafer/Koeck fails to teach the correct doping gas.
Tour teaches a method of depositing graphene films (title) by using a doping reagent such as boranes and ammonia (0058-0060).  It would have been obvious to utilize ammonia as the doping agent in the combination with the expectation of success because Tour teaches of using borane and ammonia as a doping reagent in forming graphene films. 

	Bayraktar et al. (Applied Catalysis article) teaches of using a hydrogen and methane pretreatment and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        08/07/2022